    Case: 1:20-cv-00251-TSB-KLL Doc #: 35 Filed: 09/03/21 Page: 1 of 2 PAGEID #: 169




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

    DERRICK SWEETING,                            :       Case No. 1:20-cv-251
                                                 :
          Plaintiff,                             :       Judge Timothy S. Black
                                                 :
    vs.                                          :       Magistrate Judge Karen L. Litkovitz
                                                 :
    WARDEN ERDOS,                                :
                                                 :
           Defendant.                            :

                           DECISION AND ENTRY
               ADOPTING THE REPORT AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 20)

          This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and, on October 8, 2020, submitted a

Report and Recommendations. (Doc. 20). Plaintiff submitted objections. 1 (Doc. 30).

          As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court finds that the

Report and Recommendations should be and is hereby adopted in its entirety. 2


1
 Plaintiff’s objections (and his other filings subsequent to his objections) do not demonstrate that
any portion of the Magistrate Judge’s Report was in error. The objections are overruled.
Plaintiff’s filings after his objections (Docs. 32, 33, 34) are denied as moot.
2
  Some of the facts underlying Plaintiff’s complaint also appear to be at issue in Sweeting v.
Erdos, et al., Case No. 1:20-cv-290 (S.D. Ohio) (Dlott, J.; Litkovitz, M.J.). On July 14, 2020,
Defendant Erdos was dismissed from that action, after sua sponte review of the complaint. (Doc.
20.) On August 31, 2021, the Court granted the remaining Defendants’ motion for summary
judgment and terminated that action. (Doc. 77).
Case: 1:20-cv-00251-TSB-KLL Doc #: 35 Filed: 09/03/21 Page: 2 of 2 PAGEID #: 170




        Accordingly, for the reasons stated above:

        1.      The Report and Recommendation (Doc. 20) is ADOPTED;

        2.      Plaintiff’s objections are OVERRULED;

        3.      Plaintiff’s motions filed after his objections (Doc. 32, 33, 34) are DENIED
                as moot;

        4.      To the extent the success of Plaintiff’s Fourteenth Amendment due process
                claim could affect his release date from prison, that claim is DISMISSED
                as Heck-barred WITHOUT PREJUDICE to refiling should Plaintiff show
                that his disciplinary conviction has been overturned.

        5.      To the extent Plaintiff’s Fourteenth Amendment due process claim is not
                Heck-barred, that claim, as well as Plaintiff’s other federal claims, are
                DISMISSED pursuant to §§ 1915(e)(2)(B) and 1915A(b)(1).

        6.      To the extent Plaintiff claims the actions of Warden Erdos violate state law,
                the Court DECLINES TO EXERCISE PENDENT JURISDICTION
                over such claims because Plaintiff fails to state a viable federal law claim.
                See 28 U.S.C. § 1367(c)(3).

        7.      The Court CERTIFIES that pursuant to 28 U.S.C. § 1915(a)(3), an appeal
                of this Order would not be taken in good faith, and Plaintiff is DENIED
                leave to appeal in forma pauperis.

        8.      The Clerk shall enter judgment accordingly, whereupon this case is
                TERMINATED from the docket of this Court.

        IT IS SO ORDERED.

Date:        9/3/2021                                           s/Timothy S. Black
                                                              Timothy S. Black
                                                              United States District Judge




                                               2
